7^-rd r-M-ZS-



TO:     Jeffrey D. Kyle-Clerk
         Court of Appeals-3rd District
         P.O. Box # 12547
         Austin/Texas             78711

FROM: Gregory Michael Klapesky
        TDCJ # 1295883
         W.G. McConnell Unit
         3001 South Emily Drive
         Beeville/Texas           78102

RE:     Court of Appeals No: 03-15-00244-CR
        Trial Court Case No: 03-1063-K26



         Dear Mr. Kyle/



        Regarding your request that I make arrangements for the payment of the District Court
record/ I did write the court in inquiry. I have enclosed the Court's response with the index
to the clerk's record. 1 have also enclosed a self-addressed stamped envelope for your con
venience as I need some assistance from you at this time. There are several questions I have
for you that I hope will put an end to my confusion.
      I also asked the Court for the cost for the reporter's record with no response. What con
fuses me is what exactly you need. It is apparent that no ruling has been made on the DNA
motion/ motion to recuse/ nor motion for appointment of counsel. Therefore/ I would greatly
appreciate it if you could answer the following questions for me:


        (1) Am I to pay for the clerk's record and reporter's record of the proceedings
            leading up to the conviction? (I already have these records and am indigent)

         (2) Isn't it the proceedings of the hearing on the DNA motion that you need?
             (Because there have been none to date)


        (3) If you need a copy of the clerk and reporters records leading up to the con
            viction/ can I just send it to you? (The court also has copies which were
            lent to my appellate attorney/ but he had to return them so they could send
            that copy of the complete record)


Please let me know as soon as you can what exactly is required of me.Thank you for your help/


                                          /RECEIVED ^                  Respectfully/

                                             JUN 0 12015
                                                                   Gregory Michael KlapesKy s^
                                           THIRD COURT OfAPPEALS
                                          " .IfffREYEKYLE /
                                                                                                Lisa David

                                                                                               DISTRICT CLERK


Williamson                                                              P.O. Box 24, Georgetown, Texas 78627
  county
    1848                                                                       512.943.1212     Fax 512.943.1222



   May 19.2015

    Mr. Gregory Michael Klapesky
    TDC.I// 1295883
    William G. McConnell Unit
   3001 S. Emily Dr.
   Bcevillc.TX 78102


   RE: 03-1063-K26 - The State of Texas Vs. Gregory Michael Klapesky


                                          ***lst Notice***

    Gregory Klapesky:

    Enclosed, isthe proposed index to the clerks record. The proposal fee for the record is $279.00.
    Please review, if any changes are made, the fee will be adjusted accordingly.

    Please note that unless specifically designated, the following types of documents have not been
    included in the index: issuance of citations and precepts, officer's returns on citations and
    precepts, certificates of written discovery, notices ofhearing, depositions certificates, notices of
    judgment, abstract of pleadings and requests to the court orders be signed.

     Preparation of the clerk's record will begin after payment in full is received.
    Sincerely.

    LISA DAVID
    District Clerk
    Williamson County, Texas

    By:
           Angela Garcia. Appeals Specialist
                     \J
                                            APPEALS INDEX


                                          INDEXTO03-1063-K26


THE STATE OF TEXAS VS GREGORY                       §      IN THE DISTRICT COURT
MICHAEL KLAPESKY                                    §
                                                    §      26TH JUDICIAL DISTRICT COURT
                                                    §
                                                    §      WILLIAMSON COUNTY, TEXAS


Cover Letter


Index

Docket Sheet


01 Indictment, Filed 12-16-03

02 Order Appointing Counsel, Signed 02-08-04

03 Correspondence, Filed 03-05-04

04 Motion by Defendant for Venire List, Filed 05-26-04

05 Request for Notice of Intent to Offer Extraneous Conduct Under Rule 404(b) and
Evidence of Conviction Under Rule 609(f) and Evidence of an Extraneous Crime or Bad
Act Under Article 37.07, filed 05-26-04

06 Defendant's Election as to Punishment, Filed 05-26-04

07 Application to Reveal Personal Information About Jurors, Filed 05-26-04
08 Motion to Arraign Defendant Outside the Presence of the Jury, Filed 05-26-04

09 Motion to Have Official Court Reporter Make a Full Record, Filed 05-26-04

10 Motion for Discovery of Grand Jury Transcripts, Filed 05-26-04

11 Motion for Discovery of Punishment Evidence, Filed 05-26-04

12 Motion for Discovery, Filed 05-26-04

13 Motion for Jury Questionnaire, Filed 05-26-04

14 Defendant's Motion for Notice of State's Intention to Use Evidence of Extraneous
Offenses at Trial, Filed 05-26-04

15 Motion for Production of Writings and Statements and for Recess, Filed 05-26-04
16 Motion for Special Venire, Filed 05-26-04

17 Motion to Suppress Statements, Filed 05-26-04

18 Motion for Voir Dire of Expert Witnesses, Filed 05-26-04

19 Motion for Witness List, Filed 05-26-04

20 Motion in Limine, Filed 05-26-04

21 Motion in Limine, Filed 05-26-04

22 Motion Invoking The Rule, Filed 05-26-04

23 Motion for Discovery of Exculpatory and Mitigating Evidence, Filed 05-26-04

24 Motion for Discovery and preservation of Recorded In-Coming Telephone Calls and
Dispatch Radio Communications, Filed 05-26-04

25 Motion for Discovery of the Arrest and Conviction Records of State's Witnesses, Filed
05-26-04


26 Motion to Inspect, Examine, and Test Physical Evidence, Filed 05-26-04

27 Motion to Limit State's Argument, Filed 05-26-04

28 Motion to Limit State's Jury Argument, Filed 05-26-04

29 Motion for Production of Witness Statements and Writings Used to Refresh the
Recollection of Witnesses, Filed 05-26-04

30 Motion to Prohibit State from Attempting to Introduce Written Statements or Reports
From State Witnesses, Filed 05-26-04

31 Motion to Restrict Publicity, Filed 05-26-04

32 Motion for Production of Evidence Favorable to the Accused, Filed 05-26-04

33 Motion to Suppress, Filed 05-26-04

34 Defendant's Request for a Pretrial Hearing, Filed 05-26-04

35 Motion for Defendant to Appear in Personal Clothing and Without Restraints, Filed 05-
26-04


36 State's Motion to Disqualify Attorney Mike Davis, Filed 07-07-04

37 Counsel's Response to State's Motion to Disqualify Attorney Mike Davis, Filed 07-08-
04
38 Statement of Defendant Regarding Slate's Motion to Disqualify Attorney, Mike Davis,
Filed 07-14-04


39 Order Substituting Court-Appointed Attorney, Signed 08-05-04

40 Order. Signed 11-08-04

41 Order. Signed 12-01-04

42 Motion for Substitution of Counsel, Filed 12-08-04

43 Order on Motion for Substitution of Counsel, Signed 12-16-04

44 State's Request for Subpoenas Duces Tecum, Filed 01-04-05

45 Slate's Request for Subpoena to Clerk of Said Court, Filed 01-10-05

46 Motion for Competency Examination. Filed 01-13-05

47 Notice of Filing Business Records. Filed 01-13-05

48 Slates Motion for Disclosure of Defendant's Expert Witness, Files 01-13-05

49 Motion to Examine Defendant for Competency & Sanity, Filed 1-13-05

50 State's Request for Subpoena to Clerk of Said Court Filed 01-26-05

51 Motion for Continuance, Filed 01-31-05

52 Motion for Appointment of Co-Counsel, Filed 01-31-05

53 Order on Motion for Continuance. Signed 01-31-05

54 State's Request for Subpoena (Duces Tecum) to Clerk of Said Court, Filed 01-31-05

55 State's Witness List, Filed 02-04-15

56 State's Notice of Intent to Introduce Extraneous Offenses and Bad Acts, Filed 02-04-05

57 Slate's Request for Subpoena to Clerk of Said Court, Filed 02-08-05

58 State's Request for Subpoena (Duces Tecum) to Clerk of Said Court, Filed 02-23-05

59 State's Notice of Intent to Seek Affirmative Finding as to Deadly Weapon, Filed OS-OS-
OS
60 Application for Bench Warrant. Filed 03-03-05
61 Supplemental State's Notice of Intent to Introduce Extraneous Offenses and Bad Acts,
Filed 03-04-05
62 Charge of the Court, Signed 03-10-05

63 Verdict of the Jury, Filed 03-10-05

64 Charge of the Court, Signed 03-11-05

65 Verdict of the Jury, Filed 03-11-05

066 Judgment of Conviction by Jury; Sentence by Jury to Institutional Division, signed 03-
23-05

66 Attorney's Motion to Withdraw and Appoint Counsel on Appeal, Filed 03-14-05

67 Order Appointing Attorney on Appeal, Signed 03-17-05

68 Order. Signed 03-17-05

69 Written Notice of Appeal, Filed 04-07-05

70 Defendant's Motion for New Trial and Reconsideration, Filed 04-07-05

71 Affidavit of G. Klapesky, Filed

72 State's Response to Defendant's Motion for New Trial, Filed 04-27-05

73 Order, signed 05-16-05

74 Defendant's Response to State's Response to Defendant's Motion for New Trial and
Reconsideration. Filed 05-02-05

75 Defendant's Objection to Motion for New Trial Hearing by Affidavit, Filed 05-17-05

76 Trial Court's Certification of Defendant's Right of Appeal, Signed 05-18-05

77 Defendant's Request for Extension of Time to File Affidavit in Support of Motion for
New Trial, Filed 05-23-05

78 Ex Parte Motion to Appoint Pathologist to Assist in the Evaluation, Preparation and
Presentation of Defense, Filed 12-02-05

79 E Parle Motion to Appoint Investigator to Assist in the Evaluation, Preparation and
Presentation of Defense, Filed 12-02-05

80 Mandate, Filed 10-20-08

81 Motion for Judgment Nunc Pro Tunc, Filed 03-30-09


82 Order for Jail Time Credit Nunc Pro Tunc, Signed 04-24-09
83 Motion Requesting DNA Testing, Filed 02-20-15

84 Request for Appointment of Counsel, Filed 02-20-15

85 Motion To Recuse, Filed 02-20-15

86 Correspondence, Filed 03-16-15

87 Notice of Appeal. Filed 04-24-15

Bill of Cost


Clerks Certificate
                              ^Jf», USA
                                1'"




Gregory Michael Klapesky
TDCJ # 1295883
W.G. McConnell Unit
3001 South Emily Drive
Beeville, Texas       78102
                                                                  _fW

    Gregory Michael Klapesky                    --



    TDCJ # 1295883                                   C-.i'il.l   MUTrMSiiffc TV "SOS'S
    W.G. McConnell Unit                                            -*   * -'